— Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered October 16, 1973, convicting him of criminal possession of a dangerous drug in the fourth degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The case is remitted to the Supreme Court, Queens County, for proceedings to direct appellant to surrender himself to said court in order that execution of the judgment be commenced or resumed (CPL 460.50, subd 5). The stop of the automobile in which defendant was a passenger and the seizure of the drugs in open view were reasonable and proper. The failure of the trial court to grant a third adjournment to defendant in order to produce two witnesses was not an abuse of discretion. Latham, Acting P. J., Hargett, Christ, Brennan and Hunder, JJ., concur.